Citation Nr: 0802859	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-28 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic plantar fasciitis, status post bilateral partial 
plantar fascial releases, bilateral heels (bilateral foot 
disability).

2.  Entitlement to a temporary total convalescent rating 
under 38 C.F.R. § 4.30 following surgery in June and August 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active duty from February 1979 to September 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Hearings were held at the RO before a Decision Review Officer 
(DRO) in May 2006 and before the undersigned Veterans Law 
Judge at the RO in July 2007. 


FINDINGS OF FACTS

1.  There is moderate foot disability of the right and left 
feet.

2.  The veteran underwent right plantar fasciotomy in June 
2004 and left plantar fasciotomy in August 2004, which was 
not treatment for a service-connected disability.


CONCLUSIONS OF LAW

1.  A separate 10 percent rating for plantar fasciitis of the 
right foot is warranted.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5299-5284 (2007).

2.  A separate 10 percent rating for plantar fasciitis of the 
left foot is warranted.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Codes 5299-5284 (2007).

3.  The criteria for a temporary total disability rating for 
convalescence have not been met, and the veteran has not 
submitted a claim upon which relief may be granted.  38 
C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.


Entitlement to a rating higher than 10 percent for service-
connected bilateral foot disabilities

In June 2004, the veteran underwent right plantar fasciotomy 
and in August 2004, left plantar fasciotomy was performed.  

Based on in-service treatment, service connection was granted 
for chronic plantar fasciitis, status post bilateral partial 
plantar fascial releases, bilateral heels in a June 2005 
rating action.  A 10 percent evaluation was assigned, 
effective from November 26, 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In assigning the effective date of the increase 
herein, RO should undertake consideration of these legal 
holdings.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Diagnostic Code 5276 (Flatfoot, acquired) provides a 10 
percent rating for the bilateral or unilateral condition 
which is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet.  A 30 percent 
rating is assigned for the severe bilateral condition with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated indication of swelling on use, and 
characteristic callosities.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  A VA examination was conducted in 
April 2005 and the record contains reports of VA outpatient 
treatment dated between 2004 and 2006.  

A review of VA examination and physical therapy notes shows 
evidence of pain on weight bearing with characteristic 
callosites.  The currently assigned 10 percent rating takes 
into consideration disability due to painful or limited 
motion.  Moreover, there is no evidence of marked deformity 
or indication of swelling on use.  As such, these findings do 
not permit a 30 percent rating under Diagnostic Code 5276 for 
bilateral flatfoot.  

However, the Board has also considered Diagnostic Code 5284 
which would provide a 10 percent rating for moderate foot 
injury residuals, a 20 percent rating for moderately severe 
foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
The VA examiner in April 2005 noted that the veteran walked 
with an antalgic gait with a slight light limp.  There was 
abnormal weight bearing with mild flat foot deformities, 
bilaterally.  The examiner indicated that the veteran would 
have an additional 10 degrees of loss of motion due to pain 
on repeated use.  X-rays showed mild calcaneal spurs, 
bilaterally.  There was pain in both plantar and medial 
tubercles at the insertion of the plantar fascia.  VA 
outpatient podiatry notes indicate that the veteran 
experiences mild to moderate pain.  Furthermore, he has 
continuing podiatric therapy which includes injection 
therapy.  Given these clinical findings, and with 
consideration of functional loss due to pain and other 
factors, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the plantar fasciitis of each 
foot, more nearly approximates the criteria for a 10 percent 
evaluation under Diagnostic Code 5284 as moderately 
disabling.  Therefore a separate 10 percent rating is 
warranted for each foot.  However, there is no evidence of 
any other residuals to warrant a disability rating for 
plantar fasciitis of each foot in excess of 10 percent under 
any diagnostic code.




Entitlement to a temporary total rating based on 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30.

As noted above, in June 2004, the veteran underwent right 
plantar fasciotomy and in August 2004, left plantar 
fasciotomy was performed.  

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3).  

A plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence in 
question was for a then service-connected disability.  The 
evidence of record, summarized above, indicates that he was 
treated for plantar fasciitis, which was not 
service-connected at that time.

The Board is of course cognizant that the veteran contends 
that his plantar fasciitis should have been service 
connected.  However, service connection was not in effect at 
that time.  In essence, an award of service connection for 
plantar fasciitis (effective at the time of his 
hospitalization) is a condition precedent for consideration 
of entitlement to a temporary total disability rating for 
that condition.  Absent service connection for that 
condition, the sought after temporary total disability rating 
may not be granted as a matter of law.

As the veteran did not meet an essential legal requirement 
under the governing regulation--that the treatment in 
question must have been for a service-connected disability--
he has not presented a claim upon which relief can be 
granted.  In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in a case where, as here, the law is 
dispositive of the claim, then the claim must, as a matter of 
law, be denied because of the absence of legal merit or lack 
of entitlement under the law.


ORDER

A separate initial 10 percent rating is granted for chronic 
plantar fasciitis of the right foot, subject to controlling 
regulations governing the payment of monetary benefits.

A separate initial 10 percent rating is granted for chronic 
plantar fasciitis of the left foot, subject to controlling 
regulations governing the payment of monetary benefits.

The claim for a temporary total disability rating for a 
period of convalescence following surgery for plantar 
fasciitis in June and August 2004, pursuant to 38 C.F.R. § 
4.30, is denied



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


